Citation Nr: 0107966	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, as secondary to the service-connected cervical 
dystonia.

2.  Entitlement to service connection for osteoporosis, as 
secondary to the service-connected cervical dystonia.

3.  Entitlement to service connection for depression, as 
secondary to the service-connected cervical dystonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating action issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This rating decision, in pertinent 
part, denied service connection for a low back disorder, 
osteoporosis, and depression, as secondary to the 
service-connected cervical dystonia.  

Further review of the claims folder indicates that, in a 
statement dated in November 2000, the veteran's 
representative raised the issue of entitlement to a total 
disability rating due to individual unemployability as a 
result of service-connected disabilities.  This claim is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


REMAND

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.  First, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Second, during the current appeal, the veteran has referred 
to treatment received at various VA medical facilities, 
including the VA Outpatient Clinic (OPC) in Knoxville, 
Tennessee; the VA Medical Center (VAMC) in Nashville, 
Tennessee; the VAMC in Pensacola, Florida; and the VAMC in 
Columbia, Missouri.  A complete and thorough review of the 
claims folder appears to indicate that not all records of 
treatment from these VA medical facilities have been obtained 
and associated with the veteran's claims folder.  

The Board believes, therefore, that, on remand, an attempt 
should be made to obtain copies of all previously unobtained 
records of post-service treatment that the veteran has 
received at the VA OPC in Knoxville, Tennessee; the VAMC in 
Nashville, Tennessee; the VAMC in Pensacola, Florida; and the 
VAMC in Columbia, Missouri since his separation from service.  
See Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical health care 
providers (private and VA) who have 
treated the veteran for any low back, 
osteoporosis, and depression that he may 
have since his separation from service.  
Where appropriate, the RO should procure 
duly executed authorization for the 
release of private medical records.  

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
post-service treatment accorded the 
veteran for any low back, osteoporosis, 
and depression that he may have which are 
not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  Regardless of the veteran's 
response, the RO should obtain any and all 
records of treatment accorded the veteran 
at the VA OPC in Knoxville, Tennessee; the 
VAMC in Nashville, Tennessee; the VAMC in 
Pensacola, Florida; and the VAMC in 
Columbia, Missouri since his discharge 
from active service in February 1970 which 
have not been previously associated with 
his claims folder.  

3.  Where attempts to obtain records are 
unsuccessful, the RO should document these 
efforts and make such documentation part 
of the claims file.  The veteran should be 
informed of such negative results.  
38 C.F.R. § 3.159 (2000).  

4.  If the RO determines further 
examination(s) is(are) necessary, the RO 
should duly schedule the veteran for such 
examination(s).  All indicated tests and 
studies should be accomplished.  The 
claims folder, this remand, and any 
documents procured pursuant to this 
remand, should be made available to the 
examiner(s) for review in conjunction with 
the examination(s).  The examiner's(s') 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear, 
logical, and concise manner in the 
examination report(s).  The examiner(s) 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

In addition, if any such pertinent 
examination(s) are conducted, the 
examiner(s) should express an opinion as 
to whether it is at least as likely as not 
that any low back disability, 
osteoporosis, or depression diagnosed was 
caused, or is aggravated by, the 
service-connected cervical dystonia.  
Allen v. Brown, 7 Vet. App. 430 (1995).  
The examiner(s) attention is directed to 
the October 1998 and November 2000 
opinions from VA examiners which are 
already of record in the veteran's claims 
folder.  

5.  The RO must then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to any reports of 
any examination(s) undertaken.  If reports 
of any examination conducted do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a low back disability, as 
secondary to the service-connected 
cervical dystonia; osteoporosis, as 
secondary to the service-connected 
cervical dystonia; and depression, as 
secondary to the service-connected 
cervical dystonia.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of the 
case in December 1999.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



